Exhibit (10)S
image02.jpg [image02.jpg]


Amended and Restated Target Corporation 2011 Long-Term Incentive Plan


RESTRICTED STOCK UNIT AGREEMENT
(Officer)
THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is made in Minneapolis,
Minnesota as of the date of grant (the “Grant Date”) set forth in the award
letter (the “Award Letter”) by and between the Company and the person (the “Team
Member”) identified in the Award Letter. This award (the “Award”) of Restricted
Stock Units (“RSUs”), provided to you as a Service Provider, is being issued
under the Amended and Restated Target Corporation 2011 Long-Term Incentive Plan
(the “Plan”), subject to the following terms and conditions.


1. Definitions. Except as otherwise provided in this Agreement, the defined
terms used in this Agreement shall have the same meaning as in the Plan. The
term “Committee” shall also include those persons to whom authority has been
delegated under the Plan.


2. Grant of RSUs. Subject to the relevant terms of the Plan and this Agreement,
as of the Grant Date, the Company has granted the Team Member the number of RSUs
set forth in the Award Letter.


3. Vesting Schedule.


(a) Subject to Section 3(b), one fourth (1/4) of the Shares issuable under the
RSUs shall vest on the first anniversary of the Grant Date and on each
succeeding anniversary of the Grant Date until all of the Shares have been
issued (after the fourth anniversary of the Grant Date).


(b) Notwithstanding Section 3(a), the Shares issuable under the RSUs shall vest
on the earlier of: (i) the date that the conditions for an Accelerated Vesting
Event set forth in Section 4 are satisfied, in which case, all of the
outstanding unvested RSUs shall become vested; or (ii) as specified in Section
5.


(c) Each date of vesting is referred to as a “Vesting Date”. All vested RSUs
shall be paid out as provided in Section 10, in accordance with and subject to
any restrictions set forth in this Agreement, the Plan or any Release Agreement
that the Team Member may be required to enter pursuant to Sections 4 or 5.
“Release Agreement” means an agreement containing a release of claims, a
covenant not to engage in competitive employment, and/or other provisions deemed
appropriate by the Committee in its sole discretion.





--------------------------------------------------------------------------------



4. Accelerated Vesting Events. Upon the occurrence of one of the following
events (each, an “Accelerated Vesting Event”), the outstanding unvested RSUs
subject to this Agreement shall vest as provided below:


(a) Retirement. If the Retirement Conditions are satisfied any outstanding
unvested RSUs shall vest in full as of the date the last of the Retirement
Conditions is satisfied, as applicable. The “Retirement Conditions” are: (i) the
Team Member attaining age 55 and completing at least 5 years of Service (which 5
years need not be continuous) on or prior to the Team Member’s voluntary
termination of Service, (ii) the Company receiving a valid unrevoked Release
Agreement from the Team Member, and (iii) the Team Member must have commenced
discussions with the Company’s Chief Executive Officer or most senior human
resources executive regarding the Team Member’s consideration of termination at
least six months prior to the Team Member’s voluntary termination of Service.


(b) Death. In the case of the Team Member’s death prior to the Team Member’s
termination of Service, any outstanding unvested RSUs shall vest in full as of
the date of the Team Member’s death.


(c) Disability. In the case of the Team Member’s Disability prior to the Team
Member’s termination of Service, any outstanding unvested RSUs shall vest in
full as of the date of the Team Member’s Disability.


5. Change in Control. If a Change in Control occurs and the Award is assumed or
replaced pursuant to Section 11(b)(1) of the Plan, the Award will continue to be
subject to the Vesting Schedule provided in Section 3. Notwithstanding the
foregoing, if within two years after a Change in Control and prior to the fourth
anniversary of the Grant Date, the Team Member’s Service terminates voluntarily
by the Team Member for Good Reason or involuntarily without Cause, and provided
that the Company has received a valid unrevoked Release Agreement from the Team
Member, then any outstanding unvested RSUs subject to this Agreement shall vest
in full as of the date of the Team Member’s termination of Service.


6. Cause. Notwithstanding any other provisions of this Agreement to the
contrary, if the Committee concludes, in its sole discretion, that the Team
Member’s Service was terminated in whole or in part for Cause, all of the RSUs
subject to the Award that have not previously been converted to Shares shall
terminate immediately and the Team Member shall have no rights hereunder.


7. Other Termination; Changes of Service. If at any time prior to the fourth
anniversary of the Grant Date the Team Member’s Service is terminated
involuntarily (even if the Team Member has satisfied the Retirement Conditions
related to age and service), for Cause, or for any other reason not meeting all
the conditions specified in Sections 4(b), 4(c) or 5, all of the outstanding
unvested RSUs subject to the Award shall terminate effective as of the date of
termination of Service and the Team Member shall have no rights hereunder.
Service shall not be deemed terminated in the case of (a) any approved leave of
absence, or (b) transfers among the Company and any Subsidiaries in the same
Service Provider capacity; however, a termination of Service shall occur if (i)
the relationship the Team Member had with the Company
2.

--------------------------------------------------------------------------------



or a Subsidiary at the Grant Date terminates, even if the Team Member continues
in another Service Provider capacity with the Company or a Subsidiary, or (ii)
the Team Member experiences a “separation from service” within the meaning of
Code Section 409A.


8. Restrictive Covenant. By accepting the Award, the Team Member specifically
agrees to the restrictive covenant contained in this Section 8 (the “Restrictive
Covenant”) and the Team Member agrees that the Restrictive Covenant and the
remedies described herein are reasonable and necessary to protect the legitimate
interests of the Company.


        (a) Non-Solicitation. The Team Member agrees that for the period
beginning on the Grant Date and ending on the date that is one year following
the Team Member’s termination of Service, the Team Member will not recruit for
employment directly or indirectly, any employee of the Company with whom the
Team Member worked, or about whom the Team Member possesses any Company
personnel information.


        (b) Remedies. The Team Member agrees that immediate irreparable damage
will result to Company if the Team Member breaches the Restrictive Covenant set
forth in this Agreement. Therefore, in the event the Team Member breaches this
Agreement, whether directly or indirectly, the Team Member consents to specific
enforcement of this Agreement through an injunction or restraining order.
Injunctive relief shall be awarded in addition to any other remedies or damages
available at law or in equity.  The Team Member specifically agrees that the
Company is entitled to the attorneys’ fees and expenses the Company incurs to
enforce this Agreement, and that the Team Member is responsible for paying the
Company’s costs and attorneys’ fees incurred as a result of enforcing any
provisions of this Agreement.


        (c) Recovery. Notwithstanding any other provisions of this Agreement to
the contrary, if the Committee concludes, in its sole discretion, that the Team
Member has breached the Restrictive Covenant, the Company may take one or more
of the following actions with respect to the Award:


        (i) immediately terminate all of the RSUs subject to the Award that have
not previously been converted to Shares, and the Team Member shall have no
rights hereunder; and
        (ii) require repayment of all or any portion of the amounts realized or
received by the Team Member resulting from the conversion of RSUs to Shares or
the sale of Shares related to the Award.


9. Dividend Equivalents. The Team Member shall have the right to receive
additional RSUs with a value equal to the regular cash dividend paid on one
Share for each RSU held pursuant to this Agreement prior to the conversion of
RSUs and issuance of Shares pursuant to Section 10. The number of additional
RSUs to be received as dividend equivalents for each RSU held shall be
determined by dividing the cash dividend per share by the Fair Market Value of
one Share on the dividend payment date; provided, however, that for purposes of
avoiding the issuance of fractional RSUs, on each dividend payment date the
additional RSUs issued as dividend equivalents shall be rounded up to the
nearest whole
3.

--------------------------------------------------------------------------------



number. All such additional RSUs received as dividend equivalents shall be
subject to forfeiture in the same manner and to the same extent as the original
RSUs granted hereby, and shall be converted into Shares on the basis and at the
time set forth in Section 10 hereof.


10. Conversion of RSUs and Issuance of Shares.


(a) Timing. Vested RSUs shall be converted to Shares and shall be issued within
90 days following the earliest to occur of (i) each anniversary of the Grant
Date, (ii) the Team Member’s “separation from service” as such term is defined
for purposes of Code Section 409A, (iii) the Team Member’s death, or (iv) the
Team Member’s Disability (as determined by the Committee in its sole discretion,
provided such determination complies with the definition of disability under
Code Section 409A).


(b) Limitation for Specified Employees. If any Shares shall be issuable with
respect to the RSUs as a result of the Team Member’s “separation from service”
at such time as the Team Member is a “specified employee” within the meaning of
Code Section 409A, then no Shares shall be issued, except as permitted under
Code Section 409A, prior to the first business day after the earlier of (i) the
date that is six months after the Team Member’s “separation from service”, or
(ii) the Team Member’s death.


(c) Unvested RSUs. All of the RSUs subject to the Award that are unvested as of
the time the vested RSUs are converted and Shares are issued under Section
10(a)(ii) shall terminate immediately and the Team Member shall have no rights
hereunder with respect to those unvested RSUs.


(d) Code Section 409A. The Committee in its sole discretion may accelerate or
delay the distribution of any payment under this Agreement to the extent allowed
or required under Code Section 409A. Payment of amounts under this Agreement are
intended to comply with the requirements of Code Section 409A and this Agreement
shall in all respects be administered and construed to give effect to such
intent.


11. Taxes. The Team Member acknowledges that (a) the ultimate liability for any
and all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”) legally due by him or her is and
remains the Team Member’s responsibility and may exceed the amount actually
withheld by the Company and/or a Subsidiary to which the Team Member is
providing Service (the “Service Recipient”) and (b) the Company and/or the
Service Recipient or a former Service Recipient, as applicable, (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting and/or conversion of the RSUs and issuance of Shares; (ii) do not
commit and are under no obligation to structure the terms of the grant or any
aspect of the RSUs to reduce or eliminate the Team Member’s liability for
Tax-Related Items; (iii) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction if the Team Member has become subject to tax
in more than one jurisdiction between the Grant Date and the date of any
relevant taxable event; and (iv) may refuse to deliver the Shares to the Team
Member if he or she fails to comply with his or her obligations in connection
with the Tax-Related Items as provided in this Section.


4.

--------------------------------------------------------------------------------



The Team Member authorizes and consents to the Company and/or the Service
Recipient, or their respective agents, satisfying all applicable Tax-Related
Items which the Company reasonably determines are legally payable by him or her
by withholding from the Shares that would otherwise be delivered to the Team
Member the highest number of whole Shares that the Company determines has a
value less than or equal to the aggregate applicable Tax-Related Items. In lieu
thereof, the Team Member may elect at the time of conversion of the RSUs such
other then-permitted method or combination of methods established by the Company
and/or the Service Recipient to satisfy the Team Member’s Tax-Related Items.


12. Limitations on Transfer. The Award shall not be sold, assigned, transferred,
exchanged or encumbered by the Team Member other than pursuant to the terms of
the Plan.


13. Recoupment Provision. In the event of intentional misconduct of the Team
Member that causes the Company material financial or material reputational harm,
or contributes to a restatement of the Company’s consolidated financial
statements, the Company may take one or more of the following actions with
respect to the Award, as determined by the Human Resources & Compensation
Committee of the Board in its sole discretion, and the Team Member shall be
bound by such determination:


(a) cancel all or a portion of the RSUs, whether vested or unvested, including
any dividend equivalents related to the Award; and
(b) require repayment of all or any portion of the amounts realized or received
by the Team Member resulting from the conversion of RSUs to Shares or the sale
of Shares related to the Award.
The term “restatement” shall mean the result of revising financial statements
previously filed with the Securities and Exchange Commission to reflect the
correction of an error. The term “intentional misconduct” shall be limited to
conduct that the Human Resources & Compensation Committee or its delegate
determines indicates an intentional violation of law, an intentional violation
of the Company’s Code of Ethics (or any successor or replacement code of conduct
for employees), or an intentional violation of a significant ethics or
compliance policy of the Company, but shall not include good faith errors in
judgment made by the Team Member.


The Team Member agrees that the Company may setoff any amounts it is entitled to
recover under this Section against any amounts owed by the Company to the Team
Member under any of the Company’s deferred compensation plans to the extent
permitted under Code Section 409A. This Section 13 shall not apply, and no
amounts may be recovered hereunder, following a Change in Control.


14. No Employment Rights. Nothing in this Agreement, the Plan or the Award
Letter shall confer upon the Team Member any right to continued Service with the
Company or any Subsidiary, as applicable, nor shall it interfere with or limit
in any way any right of the Company
5.

--------------------------------------------------------------------------------



or any Subsidiary, as applicable, to terminate the Team Member’s Service at any
time with or without Cause or change the Team Member’s compensation, other
benefits, job responsibilities or title provided in compliance with applicable
local laws and permitted under the terms of the Team Member’s service contract,
if any.


(a) The Team Member’s rights to vest in the RSUs or receive Shares after
termination of Service shall be determined pursuant to Sections 3 through 10.
Those rights and the Team Member’s date of termination of Service will not be
extended by any notice period mandated under local law (e.g., active service
would not include a period of “garden leave” or similar notice period pursuant
to local law).


(b) This Agreement, the Plan and the Award Letter are separate from, and shall
not form, any part of the contract of Service of the Team Member, or affect any
of the rights and obligations arising from the Service relationship between the
Team Member and the Company and/or the Service Recipient.


(c) No Service Provider has a right to participate in the Plan. All decisions
with respect to future grants, if any, shall be at the sole discretion of the
Company and/or the Service Recipient.


(d) The Team Member will have no claim or right of action in respect of any
decision, omission or discretion which may operate to the disadvantage of the
Team Member.


15. Nature of Grant. In accepting the grant, the Team Member acknowledges,
understands, and agrees that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan and this Agreement, and any
such modification, amendment, suspension or termination will not constitute a
constructive or wrongful dismissal;


(b) the RSUs are extraordinary items and are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or welfare or retirement
benefits or similar payments;


(c) in no event should the RSUs be considered as compensation for, or relating
in any way to, past services for the Company or the Service Recipient, nor are
the RSUs or the underlying Shares intended to replace any pension rights or
compensation;


(d) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;


(e) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Team Member’s participation in
the Plan or the RSUs;


6.

--------------------------------------------------------------------------------



(f) no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of the Team Member’s Service
(for any reason whatsoever and whether or not in breach of local labor laws),
and in consideration of the grant of the RSUs to which the Team Member is
otherwise not entitled, the Team Member irrevocably (i) agrees never to
institute any such claim against the Company or the Service Recipient, (ii)
waives the Team Member’s ability, if any, to bring any such claim, and (iii)
releases the Company and the Service Recipient from any such claim. If,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Team Member shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims;


(g) this Agreement is not a condition of the Team Member’s employment or
continued employment; and
        
(h) the Team Member is hereby advised to consult with personal tax, legal and
financial advisors regarding participation in the Plan before taking any action
related to the RSUs or the Plan.


16. Governing Law; Venue; Jurisdiction; Severability. To the extent that federal
laws do not otherwise control, this Agreement, the Award Letter, the Plan and
all determinations made and actions taken pursuant to the Plan shall be governed
by the laws of the State of Minnesota without regard to its conflicts-of-law
principles and shall be construed accordingly. The exclusive forum and venue for
any legal action arising out of or related to this Agreement shall be the United
States District Court for the District of Minnesota, and the parties submit to
the personal jurisdiction of that court. If neither subject matter nor diversity
jurisdiction exists in the United States District Court for the District of
Minnesota, then the exclusive forum and venue for any such action shall be the
courts of the State of Minnesota located in Hennepin County, and the Team
Member, as a condition of this Agreement, consents to the personal jurisdiction
of that court. If any provision of this Agreement, the Award Letter or the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining parts of the Agreement, the Award Letter or the
Plan, and the Agreement, the Award Letter and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.


17. Currencies and Dates. Unless otherwise stated, all dollars specified in this
Agreement and the Award Letter shall be in U.S. dollars and all dates specified
in this Agreement shall be U.S. dates.


18. Survival. The Team Member agrees that the terms of Sections 8 and 13 shall
survive the Team Member’s termination of Service and any conversion of the Award
into Shares.


19. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Team Member’s participation in the Plan, on the RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to
7.

--------------------------------------------------------------------------------



require the Team Member to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


20. Plan and Award Letter Incorporated by Reference; Electronic Delivery. The
Plan, as hereafter amended from time to time, and the Award Letter shall be
deemed to be incorporated into this Agreement and are integral parts hereof. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan shall govern. This Agreement, the Plan
and the Award Letter embody the entire agreement and understanding between the
Company and the Team Member pertaining to this grant of RSUs and supersede all
prior agreements and understandings (oral or written) between them relating to
the subject matter hereof. The Company or a third party designated by the
Company may deliver to the Team Member by electronic means any documents related
to his or her participation in the Plan. The Team Member acknowledges receipt of
a copy of the Plan and the Award Letter.


[End of Agreement]
8.